Citation Nr: 0205556	
Decision Date: 05/29/02    Archive Date: 06/11/02	

DOCKET NO.  00-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from April 1969 to June 1973 
and from January 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  A June 1996 RO decision denied service connection for 
PTSD; the veteran did not perfect an appeal from that 
decision.

2.  Evidence received since the June 1996 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for PTSD.


CONCLUSION OF LAW

A June 1996 RO decision denying service connection for PTSD 
is final; new and material evidence has been received and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c)(4)(iii) (medical examination or opinion 
only after new and material evidence is presented) are 
effective prospectively for claims filed on or after August 
29, 2001.  The veteran's claim to reopen was filed prior to 
August 29, 2001.

A June 1996 RO decision denied service connection for PTSD.  
The veteran filed a notice of disagreement and a statement of 
the case was issued, but the veteran did not submit a timely 
substantive appeal and that decision became final.  He is now 
seeking to reopen his claim for service connection for PTSD.  
With respect to this claim, the Board finds, as discussed 
below, that he has submitted new and material evidence.  

The veteran has been offered a personal hearing, for which he 
failed to report, and some VA treatment records have been 
associated with the record on appeal.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case informing them of 
governing legal criteria, the evidence considered, the 
evidence necessary to support the veteran's claim, and the 
reasons that the claim to reopen was initially denied and 
subsequently granted.  Therefore, in light of the Board's 
decision herein to reopen the claim, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The record reflects that the veteran served in Vietnam and 
received the Combat Action Ribbon.

The June 1996 RO decision denied the veteran's claim of 
service connection for PTSD on the basis that there was no 
confirmed diagnosis of PTSD that would permit a finding of 
service connection.  Evidence added to the record subsequent 
to the June 1996 RO decision includes the report of a 
November 1998 VA psychiatric examination.  The report of this 
examination reflects a diagnosis of bipolar disorder, PTSD 
mild.  Records relating to a VA hospitalization in November 
2000 reflect an impression of PTSD and a November 14, 2000, 
VA record indicates that the veteran had a diagnosis of PTSD 
per Dr. Berry in August 2000.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  See also 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

With consideration that the basis for the June 1996 RO denial 
was that there was not a clear diagnosis of PTSD, the 
November 1998 VA psychiatric examination report and the 
November 2000 VA records relating to a period of 
hospitalization all indicate a clear diagnosis of PTSD.  
Therefore, this evidence is new and it is also material 
because it relates to the basic criteria needed to establish 
service connection for PTSD.  Therefore, it is so significant 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Accordingly, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted.  To this extent only, the appeal with 
respect to this issue is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

